internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc p si - plr-117331-00 date date x a d1 year year dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a is the sole shareholder of x a the president of x represents that it was intended for x to be an s_corporation beginning in year its first taxable_year a also represents that a form_2553 election by a small_business_corporation was prepared and filed for x however the service received the form_2553 late and did not accept the form_2553 as timely filed for year x’s service_center accepted the form_2553 effective for x’s year taxable_year for year x filed form_1120s u s income_tax return for an s_corporation and a filed form_1040 u s individual_income_tax_return consistent with x being an s_corporation sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year mr paul f glass and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly the election made by x to be an s_corporation by the filing of the form_2553 which indicated that the election was to be effective for x’s year taxable_year will be treated as timely made for x’s year taxable_year x should send a copy of this letter to the service_center where x filed its to be associated with that form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours branch jeanne m sullivan assistant to the chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
